Citation Nr: 1211531	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and E.T., friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, and from March 2003 to November 2003.  He also had periods of active duty for training and inactive duty training as a member of the military reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for a back disability.  He initiated and perfected an appeal of this rating decision.  

In March 2010, the Veteran testified before an Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to claims file.  

In October 2010, a letter was received from the Veteran's representative, a private attorney, requesting to withdraw her representation of the Veteran.  In an April 2011 letter, however, the Board informed her that pursuant to 38 C.F.R. § 20.608, a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board showing good cause for the withdrawal.  To date, no such motion has been received by the Board.  Thus, the Board assumes this private attorney remains the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  He has stated that he injured his back at work in 2001, and further aggravated this disability in 2003, when he was called up into active military service.  Service treatment records confirm that upon receiving orders to report for active duty in March 2003, the Veteran reported a pre-existing 2001 back injury, and sought treatment for the same.  He was placed on physical profile, and his back was examined by military medical personnel.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  

As the Veteran's service treatment records confirm his complaints during active duty of continuing low back pain, the Board finds a medical examination and opinion is required prior to adjudication of this pending claim.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA duty to notify notice that sets forth the evidence necessary to establish service connection for a back disability, to include notice regarding aggravation of a preexisting injury or disease. 

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current back disability.  The claims folders must be made available to and reviewed by the examiner.  All clinical tests and studies, as determined by the examiner, must be accomplished, with all relevant findings reported in detail.  

Following evaluation of the Veteran, the examiner must answer:

a)  What is the nature and extent of the Veteran's current back disability? 

b)  Is it at least as likely as not, i.e., at least a 50 percent probability or more, that a pre-existing back disability permanently increased in severity during the Veteran's period of service? 

c)  If such a permanent increase in severity occurred, was it due to the natural progress of the disease? 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

3.  After the above has been accomplished, the agency of original jurisdiction should readjudicate the Veteran's claim based on a de novo review of the record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

